TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00267-CR




                                       Alicia Smith, Appellant

                                                   v.

                                    The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 64366, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Alicia Smith seeks to appeal a judgment of conviction for sexual assault. The trial

court has certified that: (1) this is a plea bargain case and Smith has no right of appeal, and (2) Smith

waived the right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                                ___________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 19, 2009

Do Not Publish